



Exhibit 10.4
AMENDED AND RESTATED SECURED NOTE

US $2,000,000
December 23, 2016
 
 

FOR VALUE RECEIVED, DTV America Corporation, a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay to the order of Continental
General Insurance Company, a Texas corporation (the “Lender”), or its assigns,
the aggregate principal sum of Two Million Dollars ($2,000,000), together with
interest on the unpaid principal balance of this Amended and Restated Secured
Note (this “Note”) outstanding from time to time at a rate equal to fourteen
percent (14%) (computed on the basis of the actual number of days elapsed in a
365-day year) per annum (the “Interest Rate”).
1.Definitions. Capitalized terms used herein shall have the meanings set forth
in this Section 1.


1.1
“Affiliate” means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote ten (10%) percent or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

1.2
"Asset Sale Notice" means a written notice given by the Borrower to the Lender
of Borrower's intention to sell any or all of its assets including all terms and
conditions of such sale (including without limitation, copies of any proposed
agreements relating to such sale) with all net proceeds being delivered to the
Lender and American Financial (as defined below).

1.3
"Asset Sale Right of First Refusal" means the Lender's right of first refusal to
purchase all of the assets that are the subject of an Asset Sale Notice pursuant
to the delivery of a Purchase Notice within fifteen (15) Business Days of the
Lender's receipt of a complete Asset Sale Notice so long as such purchase of
assets is consummated by the Lender or its Affiliate within fifteen (15)
Business Days of the receipt by the Borrower of the Purchase Notice. In no event
shall the exercise by the Lender of an Asset Sale Right of First Refusal be
deemed to be the acceptance of any Collateral by the Lender in full or partial
satisfaction of the Loan.

1.4
“Borrower” has the meaning set forth in the introductory paragraph.

1.5
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

1.6
“Capital Lease” means any lease of personal property, the obligations with
respect to which are required to be capitalized on a balance sheet of the lessee
in accordance with GAAP.

1.7
“Capital Lease Obligations” means the obligations of lessee relating to a
Capital Lease determined in accordance with GAAP.

1.8
“Collateral” means all assets and property of the Borrower now owned or at any
time hereafter acquired or in which the Borrower now has or at any time in the
future may acquire any right, title or interests, wherever located, including,
but not limited to:

(a)    all accounts, chattel paper, deposit accounts, documents, equipment,
general intangibles, payment intangibles, software, commercial tort claims,
instruments, inventory, investment





--------------------------------------------------------------------------------




property, letter of credit rights, letters of credit, money and any supporting
obligations related to any of the foregoing (each as defined in the Uniform
Commercial Code of the State of New York (“UCC”)), provided, however Collateral
does not include licenses with or regulated by the Federal Communications
Commission to the extent a security interest in such licenses would violate
applicable Law (for the avoidance of doubt, Collateral does include the proceeds
derived from such licenses and their sale, lease, assignment or transfer).
(b)    all books and records pertaining to the property described in this
Section 1.8.
(c)    all other goods (including but not limited to fixtures) and personal
property of the Borrower, whether tangible or intangible and wherever located.
(d)    all Intellectual Property.
(e)    to the extent not otherwise included, all proceeds and products of the
foregoing in whatever form, including, without limitation any insurance,
indemnity, warranty or guaranty payable with respect to any Collateral, any
awards or payments due or payable in connection with any condemnation,
requisition, confiscation, seizure or forfeiture of any Collateral by any person
acting under governmental authority or color thereof, and any damages or other
amounts payable to Borrower in connection with any lawsuit regarding any of the
Collateral. The proceeds of any sale of the Collateral pursuant to an exercised
Asset Sale Right of First Refusal, or otherwise, are Collateral.
1.9
“Copyright” means all domestic and foreign copyrights, whether registered or not
or the subject of a pending application, owned by the Borrower, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof.

1.10
“Default” means any of the events specified in Section 9 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 9 would, unless cured or waived, become an Event of Default.

1.11
“Default Rate” means, at any time, the lesser of 18% per annum or the highest
rate permitted by Law.

1.12
“Event of Default” has the meaning set forth in Section 9.

1.13
“Financing” means a loan by Lender (or its Affiliates), in its sole discretion,
of up to the maximum amount permitted under Section 4.11 of that certain
Securities Purchase Agreement dated as of July 15, 2015 between the Borrower and
purchasers party thereto, but not less than $4,000,000 which shall (i) be fully
secured by all of the assets of the Borrower, (ii) mature three (3) years from
the closing date of such loan, subject to acceleration upon an event of default,
(iii) bear interest at the rate of 14% per annum but allowing for PIK payment of
interest of 4% per annum thereof, payable annually, (iv) be pari passu in
payment and all other rights with this Note and the American Financial Notes (as
defined below) and (v) may also contain, among other customary terms and
conditions, leverage, fixed charge coverage and minimum liquidity covenants.

1.14
“GAAP” means generally accepted accounting principles in effect in the United
States of America applied on a consistent basis.

1.15
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.



2



--------------------------------------------------------------------------------




1.16
“Indemnified Person” has the meaning set forth in Section 11.1.

1.17
“Intellectual Property” means all intangible assets, intellectual property,
Copyrights, Trademarks, and Patents.

1.18
“Interest Rate” has the meaning set forth in the introductory paragraph.

1.19
“Interest Payment Date” means June 30, 2017.

1.20
“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

1.21
“Lender” has the meaning set forth in the introductory paragraph.

1.22
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

1.23
“Loan” means the principal amount outstanding under this Note together with
accrued interest thereon.

1.24
“Maturity Date” means the earlier of (a) December 22, 2017, and (b) the date on
which all amounts under this Note shall become due and payable.

1.25
“Note” has the meaning set forth in the introductory paragraph.

1.26
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than ten (10) Business
Days prior to the delivery thereof, certificate of incorporation, bylaws, or
similar governing agreement with all current amendments or modifications
thereto.

1.27
“Parties” means the Lender and the Borrower.

1.28
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, and other general
intangibles of like nature, whether now existing or hereafter acquired, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, in each
case, to the extent owned by the Borrower.

1.29
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

1.30
“Permitted Liens” means (i) the security interest granted to the Lender pursuant
to this Note, (ii) liens of lessors, lessees, sublessors, sublessees, licensors
or licensees arising under real estate lease or license arrangements entered
into in the ordinary course of business of the Borrower, (iii) inchoate
mechanics and similar liens for labor, materials or supplies, (iv) rights
existing under Capital Lease Obligations of Six Hundred Thirty Two Thousand Two
Dollars ($632,002) as of March 31, 2017, (v) liens under Capital Lease
Obligations to the extent permitted under Section 8.2(c) hereof, provided, that
(1) any such lien attaches to such property concurrently with the acquisition
thereof and (2) such lien attaches solely to the property so acquired in such
transaction, (vi) liens pursuant to the (a) Secured Note dated June 27, 2017
between the Borrower and Great American Life Insurance Company ("GALIC") and (b)
Secured Note dated June 27, 2017 between the Borrower and Great American
Insurance Company ("GAIC"; GAIC and GALIC collectively "American Financial") and
(vii) liens pursuant to the Financing. The Secured Notes in favor of



3



--------------------------------------------------------------------------------




American Financial described in this Section 1.30 are herein called the
"American Financial Notes".
1.31
“Permitted Indebtedness” means indebtedness of the Borrower or its subsidiaries
incurred on or after the date of this Note consisting of (i) subject to Section
6 hereof, Capital Leases with a Person that is not an Affiliate of the Borrower
on an arm's length basis, provided, that the total amount of such indebtedness
shall not exceed One Million Five Hundred Thousand Dollars ($1,500,000) in the
aggregate on terms no more expensive than the terms of this Note, (ii) subject
to Section 6 hereof, to the extent the Borrower is subject to a legal suit,
action or proceeding against the Borrower related to or arising out of proposed
transactions by the Lender and/or its Affiliates (other than this Note) with the
Borrower and/or its Affiliates or stockholders, up to One Million Dollars
($1,000,000) in the aggregate, unsecured, with a Person that is not an Affiliate
of the Borrower on an arm's length basis, on terms no more expensive than the
terms of this Note, (iii) the debt evidenced by the American Financial Notes,
and (iv) the Financing.

1.32
“PIK Interest” means four percent (4%) per annum of the fourteen percent (14%)
per annum constituting the Interest Rate.

1.33
"Purchase Notice" means a written notice given by the Lender or its Affiliate to
the Borrower of Lender's exercise of its Asset Sale Right of First Refusal.

1.34
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, which are the subject of
a pending application, or now or hereafter owned, by the Borrower, all
applications, registrations and recordings thereof, and all reissues, extensions
or renewals thereof, together with all goodwill of the business symbolized
thereby.

2.    Disbursement Mechanics; Conditions to Disbursement.


2.1    Disbursement. $1,000,000 of the principal amount of the Loan was
disbursed on the date of this Note and the balance (also $1,000,000) was
disbursed on June 27, 2017 (the "June Disbursement"). Borrower shall not have
the right to redraw any amount repaid hereunder.


2.2    Conditions to Disbursement. Lender's obligation to make the June
Disbursement is subject to the condition precedent that Lender shall have
received, in form and substance satisfactory to Lender, such documents, and the
completion of such other matters, as Lender may reasonably deem necessary or
appropriate, including, without limitation:


(a)    this Note duly executed.


(b)    the Operating Documents and a long-form good standing certificate of
Borrower certified by the Secretary of State of the State of Delaware as of a
date no earlier than ten (10) Business Days prior to the June Disbursement,
together with duly executed board of directors borrowing resolutions for
Borrower in form and substances acceptable to Lender in its sole discretion,
certified to Lender by the Secretary or another executive officer of Borrower.
After disbursement, the Borrower shall use its best efforts to obtain long-form
good standing certificates of Borrower certified by the Secretary of State of
each jurisdiction in which Borrower is, or is required to be, qualified to
conduct business.




4



--------------------------------------------------------------------------------




3.    Interest.


3.1
Interest Rate. Except as otherwise provided herein, the outstanding amount of
the Loan shall bear interest at the Interest Rate from the date it was disbursed
until the Loan is paid in full, whether at maturity, upon acceleration, or
otherwise.

3.2
Interest Payment. Interest shall be due and payable as set forth in Section 3.3
on the Interest Payment Date and the balance on the Maturity Date and, in the
case of the Maturity Date, including all PIK Interest not added to the principal
amount of the Loan. All interest that may accrue after the Maturity Date shall
be payable on demand.

3.3
PIK Interest. PIK Interest shall be payable on the Interest Payment Date in kind
by increasing the outstanding principal amount of the Loan by the amount of the
PIK Interest on the Interest Payment Date. Any interest so added to the
principal amount of the Loan shall bear interest at the Interest Rate from the
date on which such interest has been so added. The obligation of the Borrower to
pay PIK Interest shall be automatically evidenced by this Note. Unless the
context otherwise requires, for all purposes hereof, references to "principal
amount" of the Loan, "principal amount" outstanding under this Note, "principal
amount" of this Note or "principal" refers to the face amount of the Loan and
includes any PIK Interest added to the principal amount of the Loan from the
date on which such interest has been so added.

3.4
Default Interest. If any amount payable hereunder (including, without
limitation, interest and principal) is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall bear interest at the Default Rate from the
date of such non-payment until such amount is paid in full.

3.5
Computation of Interest. All computations of interest shall be made on the basis
of a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on the date hereof, and shall not accrue on the
day on which the Loan is paid.

3.6
Interest Rate Limitation. In no event whatsoever shall the amount of interest
charged, taken or received hereunder exceed the maximum amount permitted by Law.
If at any time and for any reason whatsoever, the interest rate payable under
this Note shall exceed the maximum rate of interest permitted to be charged by
the Lender to the Borrower under applicable Law, such interest rate shall be
reduced automatically to the maximum rate of interest permitted to be charged
under applicable Law, and that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable Law shall be deemed a voluntary prepayment of principal.



4.    Final Payment Date; Prepayment.


4.1
Final Payment Date. The aggregate of the unpaid principal, all accrued and
unpaid interest, and all other amounts payable, but unpaid, under this Note
shall be due and payable on the Maturity Date.



4.2
Prepayment. Unless and until the Financing is consummated and/or in connection
with the consummation of the Financing, this Note may be voluntarily prepaid by
the Borrower in whole or in part at any time without penalty. If and after the
Financing is consummated, this Note may not be voluntarily prepaid by the
Borrower in whole or in part at any time.





5



--------------------------------------------------------------------------------




5.    Payment Mechanics.


5.1
Manner of Payments. Subject to Section 3.3, all payments of interest and
principal shall be made in lawful money of the United States of America on the
date on which such payment is due by cashier’s check or wire transfer of
immediately available funds to the Lender's account at a bank specified by the
Lender in writing to the Borrower from time to time.



5.2
Application of Payments. All payments made hereunder shall be applied first to
the payment of any fees or charges outstanding hereunder, second to accrued but
unpaid interest, and third to the payment of the principal amount outstanding
under this Note.



5.3
Business Day Convention. Whenever any payment to be made hereunder shall be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.

5.4
Rescission of Payments. If at any time any payment made by the Borrower under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Borrower’s obligation to make such payment shall be reinstated as though such
payment had not been made.

6.    Right of First Refusal. In the event Borrower intends to incur
indebtedness pursuant to Section 1.31(i) and Section 1.31(ii) hereof, (a) the
Lender shall have a right of first refusal to fund such future indebtedness, (b)
the Borrower shall provide notice of such indebtedness to the Lender which shall
include all terms and conditions of such indebtedness, including without
limitation, copies of any proposed agreements relating to such indebtedness, at
least fifteen (15) calendar days prior to the consummation of such indebtedness
and (c) the Lender shall give written notice of its agreement to fund such
indebtedness within fifteen (15) calendar days of written notice from Borrower
to the Lender that it intends to incur such indebtedness, and (d) if such notice
is not provided by the Lender in accordance with Section 6(c) hereof, such
indebtedness may be consummated by the Borrower with a third party other than
Lender.
7.    Security Interest.
7.1    Grant. The Borrower, as collateral security for the prompt and complete
payment and performance when due of the obligations of the Borrower hereunder,
whether now existing or hereafter incurred, matured or unmatured, direct or
indirect, primary or secondary, related or unrelated or due or to become due,
hereby grants to the Lender a lien on and security interest in all of Borrower's
right, title and interest in, to and under the Collateral.
7.2    Filings. The Borrower hereby authorizes the Lender to file, in any filing
office as “Secured Party”, (a) financing statements, amendments to financing
statements, and continuations thereof without the Borrower’s signature in
accordance with the UCC and (b) financing statements and amendments to financing
statements describing the Collateral as Lender determines in its sole
discretion, including financing statements listing “All Assets” in the
collateral description therein.
7.3    Further Assurances; Expenses. The Borrower shall take all action
requested by the Lender that may be necessary or desirable to establish and
maintain the validity, perfection, enforceability, priority, and continuation of
the Lender's security interest in and lien on the Collateral under applicable
Law, including, without limitation, (a) executing and delivering any and all
financing statements, continuation statements, mortgages, control agreements,
pledge agreements, notices, conveyances, certificates, deeds, vehicle titles,


6



--------------------------------------------------------------------------------




or other papers, in form and substance acceptable to the Lender, which the
Lender may deem necessary or desirable to create, perfect, preserve, validate,
or otherwise protect the Lender's security interest in the Collateral or to
enable the Lender to exercise and enforce the Lender's rights under this Note,
(b) immediately discharging all Liens other than as granted under this Note or
as Permitted Liens, and (c) delivering to the Lender, endorsed or accompanied by
such instruments of assignment as the Lender may specify, and stamping or
marking, in such manner as the Lender may specify, any and all chattel paper,
instruments, letters of credits, and documents evidencing or forming a part of
the Collateral. All reasonable charges, expenses and fees that the Lender may
incur in connection with any of the foregoing shall be paid by the Borrower or
added to the principal amount borrowed under this Note. Upon payment in full to
Lender by Borrower of all of the outstanding obligations of Borrower under this
Note, Lender shall take all action and execute and deliver all documents to
immediately discharge and release all Liens granted under this Note.


8.    Covenants and Representations and Warranties.
8.1    Affirmative Covenants. The Borrower covenants and agrees that it shall:


(a)    pay promptly, when due, all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Borrower’s personal property,
equipment and inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP, have been set aside for the
payment thereof.
(b)    at its own expense, maintain insurance (including, without limitation,
comprehensive general liability and property insurance) with respect to the real
and personal property of the Borrower in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any Governmental Authority, contracts to which the Borrower is
a party, or as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated. Each such policy shall
name the Lender as additional insured or a loss payee and provide for at least
thirty (30) days' prior written notice of cancellation, lapse, expiration or
other adverse change to the Lender.
(c)    comply with all agreements with the Lender and any of Lender's
Affiliates.
(d)    comply with all applicable Laws in all material respects.
(e)    pay all obligations as they become due.
(f)    furnish to the Lender, as soon as available and in any event within (i)
thirty (30) days after the end of each month, copies of the unaudited
consolidated balance sheet of Borrower as of the end of such monthly accounting
period, and the related consolidated statements of income and retained earnings
and cash flows for such accounting period and for the portion of the fiscal year
then ended, all in reasonable detail and from time to time, such other
information or documents (financial or otherwise) as the Lender may reasonably
request, and (ii) ninety (90) days after the end of its fiscal year, its
financial statements as audited by a firm of regional or national standing.
(g)    permit Lender access to the Collateral and otherwise provide such
information as Lender shall reasonably request.


7



--------------------------------------------------------------------------------




(h)    use the proceeds of the June Disbursement solely for the purposes set
forth on Schedule 8.1(h) hereto.
(i)    furnish or cause to be furnished to the Lender on or before 12:00 p.m.
Eastern time on the Monday of every week, the information in the form set forth
on Schedule 8.1(i) hereto.
(j)    provide evidence in a form satisfactory to the Lender in its sole
discretion that (1) the operating Quick Base database and server containing the
Customer Relationship Management ("CRM") system (the "Server") developed and
maintained by Bella Spectra Corporation (the "Transferor") be made fully
available to the Borrower, who will have access to all of the data and use of
the operating software, and which such CRM system shall include all of the data
related to the Borrower's operating stations, licenses and construction permits,
network programming arrangements, market demographics as well as historical
information relating to station moves, capital expenditures and filing history
with the FCC and (2) the CRM system, the data and the fully operating software
that resides on the Server will be transferred to the Borrower by the Transferor
free and clear of all claims, liens and encumbrances by July 31, 2017 (the
"Transfer Date").
(k)    following the Transfer Date, the Borrower will promptly cause all future
Data to be the sole property of the Borrower free and clear of all claims, liens
and encumbrances, such future Data shall not reside on the Server or any server
or computer owned by the Transferor, John Kyle or their respective Affiliates
and the Transferor, John Kyle or their respective Affiliates shall not retain
any copy or reproduction of the Data and the future Data in any form or manner
provided that the Transferor may be provided a license revocable at will by the
Borrower or, after an Event of Default, by the Lender, which revocation shall be
without fee, payment, penalty or obligation on the part of the Borrower or
Lender.
8.2    Restrictions. The Borrower covenants and agrees that it shall not without
the prior written consent of the Lender:


(a)    permit any other Lien of any kind to attach to or be imposed upon any of
the Collateral except for Permitted Liens.
(b)    change its legal name, form of legal entity, or jurisdiction of
organization.
(c)    incur any indebtedness, including, without limitation, for borrowed money
or purchase money indebtedness, except for Permitted Indebtedness.
(d)    guaranty any obligations of any third party.
(e)    own, hold or acquire any equity interest in any other entity, other than
subsidiaries of the Borrower set forth on Schedule 8.2(e) hereto.
(f)    make or pay or declare any dividends, return any capital, or make any
other payment of cash or distribution of property to its stockholders.
(g)    except as provided in Section 4.2, make any prepayment of any
indebtedness of the Borrower other than as set forth in Section 1 on Schedule
8.1(h) hereto.
(h)    operate outside the ordinary course of business consistent with past
practice.
(i)    directly or indirectly enter into or permit to exist any transaction,
contract or agreement of any kind with any officer, director, Affiliate or
holder of any shares of the outstanding capital stock or


8



--------------------------------------------------------------------------------




options, warrants or other convertible securities of Borrower, except in
connection with (1) the Financing, (2) the potential purchase of shares of the
Borrower from the stockholders of the Borrower by an Affiliate of the Lender (a
"Stock Acquisition"), (3) the potential purchase of any FCC Licenses (as defined
below) by the Borrower or the Lender or its Affiliates from King Forward Inc.,
Tiger Eye Broadcasting Corporation, Tiger Eye Licensing L.L.C. and Bella Spectra
Corporation (the "License Purchase"), (4) as set forth on Schedule 8.2(i)
hereto, (5) following a Stock Acquisition pursuant to the Securities Purchase
Agreement dated as of June 27, 2017 among an Affiliate of the Lender and the
signatories party thereto, the potential sale of shares of the Borrower to the
stockholders of the Borrower by the Borrower or (6) the Time Brokerage Agreement
dated as of April 1, 2017 by and between King Forward, Inc. and the Borrower.
(j)    permit or cause the sale of any assets of the Borrower or its
subsidiaries, except as set forth on Schedule 8.2(j) hereto; provided, however,
(a) in the event that the Financing does not occur prior September 1, 2017 and
(b) the Borrower has provided Lender with an Asset Sale Notice and the Lender
has not timely exercised the related Asset Sale Right of First Refusal, then, at
any time thereafter, if no Event of Default has occurred and is then continuing,
the Borrower may enter into a sale of assets of the Borrower or its subsidiaries
(not the subject of an exercised Asset Sale Right of First Refusal) at such
price, and pursuant to such conditions, as set forth in the Asset Sale Notice
and as may be reasonably acceptable to the Lender (including the determination
of the net proceeds and delivery of all net proceeds to the Lender and American
Financial) provided the closing of any such sale shall not occur prior to
October 31, 2017. If Lender does not timely exercise its Asset Sale Right of
First Refusal, and Borrower fails to close its sale of the assets that are
subject to an Asset Sale Notice within ninety (90) days of the Asset Sale
Notice, then Borrower must deliver another Asset Sale Notice before it can sell
such assets. In no event shall compliance or non-compliance with this Section
extend the Maturity Date.
(k)    sell, transfer, lease, change the registration, if any, dispose of,
attempt to dispose of, modify, amend or abandon the Collateral, including,
without limitation, licenses and permits with, or issued or regulated by, the
Federal Communications Commission or equivalent state agency (the "FCC
Licenses") except to the extent mandated by the FCC pursuant to a consent
decree, agreement or order entered into in connection with any FCC violations
that may be pending before the FCC at the time of the May Disbursement;
provided, however, (a) in the event that the Financing does not occur prior to
September 1, 2017 and (b) the Borrower has provided Lender with an Asset Sale
Notice and the Lender has not timely exercised the related Asset Sale Right of
First Refusal, then, at any time thereafter, if no Event of Default has occurred
and is then continuing, the Borrower may enter into a sale of assets of the
Borrower or its subsidiaries (not the subject of an exercised Asset Sale Right
of First Refusal) at such price, and pursuant to such conditions, as set forth
in the Asset Sale Notice and as may be reasonably acceptable to the Lender
(including the determination of the net proceeds and delivery of all net
proceeds to the Lender and American Financial) provided the closing of any such
sale shall not occur prior to the October 31, 2017. If Lender does not timely
exercise its Asset Sale Right of First Refusal, and Borrower fails to close its
sale of the assets that are subject to an Asset Sale Notice within ninety (90)
days of the Asset Sale Notice, then Borrower must deliver another Asset Sale
Notice before it can sell such assets. In no event shall compliance or
non-compliance with this Section extend the Maturity Date.
(l)    in any single transaction or series of transactions, directly or
indirectly (1) wind up its affairs, liquidate or dissolve, (2) be a party to any
merger or consolidation, (3) change its corporate structure, (4) except as set
forth on Schedule 8.1(h) hereto, purchase or otherwise acquire, directly or
indirectly, (A) all or substantially all of the assets of any person, or any
shares of stock of, or similar interest in, any other Person other than the
License Purchase or (B) any FCC Licenses.
(m)    except as set forth on Schedule 8.1(h) hereto, make any expenditure for
fixed or capital assets.


9



--------------------------------------------------------------------------------




8.3         Representations and Warranties. As an inducement for the
transactions in connection with this Note, Borrower shall cause the following
representations and warranties to be true until the indebtedness under this Note
is discharged in full:
(a)    Borrower is a corporation, duly organized, validly existing and in good
standing under the Laws of Delaware and has the power and authority to own its
property and to carry on its business in each jurisdiction in which Borrower
does business except as set forth in Schedule 8.3(a) hereto.
(b)     Borrower has full power and authority to execute and deliver this Note
and to incur and perform the obligations provided for herein, all of which have
been duly authorized by all proper and necessary action of the appropriate
governing body of Borrower. No consent or approval of any public authority or
other third party is required as a condition to the validity of this Note, and
Borrower is in compliance with all Laws and regulatory requirements to which it
is subject.
(c)    This Note constitutes the valid and legally binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.
(d)    Except as disclosed to Lender in writing and acknowledged by Lender prior
to the date of this Note as set forth on Schedule 8.3(d) hereto, (1) there is no
action, claim, notice of violation, order to show cause, complaint,
investigation, or proceeding involving Borrower pending or, to the knowledge of
Borrower, threatened before any court or Governmental Authority, agency or
arbitration authority or (2) there is no outstanding decree, decision, judgment,
or order that has been issued by any court, Governmental Authority, agency or
arbitration authority against the Borrower or its FCC Licenses.
(e)    There is no charter, bylaw, stock provision, partnership agreement or
other document pertaining to the organization, power or authority of Borrower
and no provision of any existing agreement, mortgage, indenture or contract
binding on Borrower or affecting its property, which would conflict with or in
any way prevent the execution, delivery or carrying out of the terms of this
Note.
(f)    Except as set forth in Section 1 of Schedule 9, all taxes and assessments
due and payable by Borrower have been paid or are being contested in good faith
by appropriate proceedings and the Borrower has filed all tax returns which it
is required to file.
(g)    The financial statements of Borrower heretofore delivered to Lender have
been prepared in accordance with GAAP applied on a consistent basis throughout
the period involved and fairly present Borrower’s financial condition as of the
date or dates thereof or for the periods covered thereby, and there has been no
material adverse change in Borrower’s financial condition or operations since
March 31, 2017, except as reflected in documents delivered to Lender prior to
the date hereof as set forth on Schedule 8.3(g) hereto. All factual information
furnished by Borrower to Lender in connection with this Note is and will be
accurate and complete on the date as of which such information is delivered to
Lender and is not and will not be incomplete by the omission of any material
fact necessary to make such information not misleading.
(h)    Borrower’s chief executive office is located at its address for notice
herein.
(i)    On the date of this Agreement, the capitalization of the Borrower is as
set forth on Schedule 8.3(i), which Schedule 8.3(i) shall also include the
number of shares of common stock owned beneficially, and of record, by
Affiliates of the Borrower as of the date hereof. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right in
respect of the capital stock of the Borrower or any subsidiary of Borrower
except as set forth in the certain Securities Purchase Agreement dated as of
July 15, 2015 between the Borrower and purchasers party thereto. Except as set
forth on Schedule 8.3(i),


10



--------------------------------------------------------------------------------




there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of common stock, or
contracts, commitments, understandings or arrangements by which the Borrower or
any of its subsidiaries is or may become bound to issue additional shares of
common stock or Common Stock Equivalents (as defined below). All of the
outstanding shares of capital stock of the Borrower are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. Except as set forth on Schedule 8.3(i), there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Borrower’s capital stock to which the Borrower is a party or, to
the knowledge of the Borrower, between or among any of the Borrower’s
stockholders. No Person has any right to cause the Borrower to effect the
registration under the Securities Act of any securities of the Borrower or any
of its subsidiaries. "Common Stock Equivalents" means any securities of the
Borrower or its subsidiaries which would entitle the holder thereof to acquire
at any time common stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, common stock.
9.    Events of Default. Except as set forth on Schedule 9 hereto, the
occurrence of any of the following shall constitute an Event of Default
hereunder:


9.1
Failure to Pay. The Borrower fails to pay any principal amount of or interest on
the Loan when due.

9.2
Breach of Covenants. Except for matters addressed in Sections 9.1, 9.3, 9.4,
9.5, 9.6 or 9.7 hereof, the Borrower fails to observe or perform any covenant,
condition or agreement contained in this Note, or any other agreement with
Lender, and such failure continues for thirty (30) days after the Lender
provides written notice to the Borrower of such failure.

9.3
Bankruptcy. The Borrower files a petition in bankruptcy or under any similar
insolvency Law, makes of an assignment for the benefit of creditors, if any
petition in bankruptcy or under any similar insolvency Law is filed against the
Borrower and such petition is not dismissed within thirty (30) days after the
filing thereof, or the Borrower is generally not, or shall be unable to, or
admits in writing its inability to, pay its debts as they become due.

9.4
Judgments. One or more judgments, orders, decisions or decrees shall be entered
against the Borrower and all of such judgments, orders, decisions or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof.

9.5
Cross-Default. Any default, breach or violation of any material obligation of
the Borrower’s Chief Executive Officer to the Borrower, any default, breach or
violation of any obligation of the Borrower under the Financing or otherwise to
the Lender, or any "Event of Default" as provided in the American Financial
Notes.

9.6
Financial Covenants and Restrictive Covenants. The Borrower fails to observe or
perform any covenant, condition or agreement set forth on Schedule 9.6 hereto or
in Section 8.2 hereof.

9.7
FCC Licenses. Either (a) the termination, suspension, cancellation or nonrenewal
of any of Borrower's FCC Licenses or the imposition of any penalty or fine by
any Governmental Authority other than those terminations and fine anticipated
from the FCC, and disclosed in writing to the Lender, prior to the June
Disbursement or (b) the FCC consent decree, agreement or order contemplated as
of the June Disbursement with regard to the Borrower, and related change of



11



--------------------------------------------------------------------------------




control application, is not issued and/or granted by the FCC at least 45 days
prior to the Maturity Date.
9.8
Insurance. With respect to item 2 on Schedule 9 hereto, the Borrower fails to
use its best efforts to obtain business interruption insurance and property
insurance with responsible and reputable insurance companies on or prior to
September 30, 2017.

9.9
Taxes. With respect to items 1,3,7 and 9 on Schedule 9 hereto, the Borrower
fails to use its best efforts to determine, assess, address, qualify and pay
past due taxes, penalties and assessments and file tax returns on or prior to
October 31, 2017.

10.    Remedies.
10.1    Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Lender may at
its option, (a) declare the entire principal amount of this Note, together with
all accrued interest thereon and all other amounts payable hereunder,
immediately due and payable, and/or (b) exercise any or all of its rights,
powers or remedies under applicable Law, including, without limitation, the
rights of a secured party under the UCC; provided, however that, if an Event of
Default described in Section 9.3 shall occur, the principal of and accrued
interest on the Loan shall become immediately due and payable without any
notice, declaration or other act on the part of the Lender. Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lender on which Borrower is liable.
10.2    Other Rights. In addition to all other rights, options and remedies
granted to the Lender under this Note (each of which is also then exercisable by
the Lender), the Lender may, upon the occurrence of an Event of Default,
exercise any other rights granted to the Lender under the UCC and any other
applicable Law, including, without limitation, each and all of the following
rights and remedies:
(a)    the right to take possession of, send notices, and collect directly the
Collateral, with or without judicial process (including, without limitation the
right to notify the United States postal authority to redirect all mail
addressed to the Borrower to an address designated by the Lender).
(b)    by Lender's own means or with judicial assistance, enter the Borrower’s
premises and take possession of the Collateral, or render it unusable, or
dispose of the Collateral on such premises without any liability for rent,
storage, utilities or other sums, and the Borrower shall not resist or interfere
with such action.


(c)    require the Borrower at its expense to assemble all or any part of the
Collateral and make it available to the Lender at any place designated by the
Lender.
10.3    Notice of Sale; Non-Interference. The Borrower hereby agrees that a
notice received by it at least ten (10) days before the time of any intended
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, shall be deemed to be reasonable notice of such
sale or other disposition. The Borrower covenants and agrees not to interfere
with or impose any obstacle to the Lender's exercise of its rights and remedies
with respect to the Collateral after the occurrence of an Event of Default
hereunder.
10.4    No Obligation. The Lender shall have no obligation to prepare the
Collateral for sale, including repair of damaged Collateral or completion of
work in progress into finished goods for disposition.


12



--------------------------------------------------------------------------------




10.5    Other Provisions. If the Lender sells any of the Collateral upon credit,
the Borrower will only be credited with payments actually made by the purchaser
thereof that are received by the Lender. The Lender may, in connection with any
sale of the Collateral, specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Lender is legally entitled, the Borrower shall be liable for the
deficiency, together with interest thereon at the highest rate allowed by
applicable Law for interest on overdue principal thereof or such other rate as
shall be fixed by applicable Law, together with the costs of collection and the
reasonable fees, costs, expenses and other charges of any attorneys employed by
the Lender to collect such deficiency.
10.6    Order; Remedies Cumulative. The Lender shall have the right to proceed
against all or any portion of the Collateral in any order. All rights and
remedies granted the Lender hereunder and under any agreement referred to
herein, or otherwise available at law or in equity, shall be deemed concurrent
and cumulative, and not alternative remedies, and the Lender may proceed with
any number of remedies at the same time until all obligations under this Note
are satisfied in full.
10.7    No Duties. The powers conferred on the Lender in this Section 10 are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.
11.    Indemnification.
11.1    Generally. The Borrower hereby agrees to indemnify and hold harmless the
Lender and its Affiliates, and each of their respective direct and indirect
directors, managers, officers, members, beneficiaries, partners, employees,
agents, advisors, representatives, attorneys, successors and assigns (each an
“Indemnified Person”) to the fullest extent permitted by Law, against all
expenses, liabilities and losses (including, but not limited to, attorney fees,
judgments, fines, fees, excise taxes or penalties) incurred or suffered by such
Person (or one or more of such Person’s Affiliates) by reason of the fact that
such Person is a lender to or equityholder of the Borrower (or an Affiliate
thereof) or in connection with, arising under, resulting from, or relating to
this Note or the Loan, the use of proceeds of the Loan by the Borrower or its
subsidiaries, or the Borrower’s obligations hereunder, including, without
limitation, claims of third parties. Expenses, including attorneys’ fees and
expenses, incurred by any such Indemnified Person in defending a proceeding
shall be paid by the Borrower in advance of the final disposition of such
proceeding, including any appeal therefrom, upon receipt of an undertaking by or
on behalf of such Indemnified Person to repay such amount if it shall ultimately
be determined that such Indemnified Person is not entitled to be indemnified by
the Borrower. The right to indemnification and the advancement of expenses
conferred in this Section 11.1 shall survive payment in full of this Note and
shall not be exclusive of any other right which the Lender may have or hereafter
acquire under any statute, agreement, Law, or otherwise.
11.2    Savings Clause. If this Section 11 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Borrower shall nevertheless indemnify and hold harmless each Indemnified Person
pursuant to this Section 11 to the fullest extent permitted by any applicable
portion of this Section 11 that shall not have been invalidated and to the
fullest extent permitted by applicable Law.


13



--------------------------------------------------------------------------------




12.    Miscellaneous.


12.1
Notices.

(a)    All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing and shall be given by personal
delivery or nationally recognized overnight courier, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:
(i)
If to the Borrower:

DTV America Corporation
13450 West Sunrise Blvd, Ste 164
Sunrise, FL 33323
Attn: John Kyle and Paul DeStefanis
(ii)
If to the Lender:

c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Paul Robinson, Paul Voigt, David Watters
and
Continental General Insurance Company
11001 Lakeline Blvd., Suite 120
Austin, TX 78717
Attn: Janet Ward     


(b)    Notices are deemed received (i) when delivered, if personally delivered,
(ii) on the next Business Day after tender for delivery if delivered by
reputable overnight courier service.
12.2
Governing Law. This Note and any claim, controversy, dispute or cause of action
based upon, arising out of or relating to this Note and the transactions
contemplated hereby shall be governed by the Laws of the State of New York,
without regard to conflicts of law principles which would cause the application
of the Laws of any other jurisdiction other than the State of New York.

12.3
Submission to Jurisdiction. The Borrower hereby irrevocably and unconditionally
(i) agrees that any legal action, suit or proceeding arising out of or relating
to this Note may be brought in the state and federal courts located in the State
of New York, County of New York, Borough of Manhattan and (ii) submits to the
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against the Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment. Nothing in this Section 12.3 shall affect the right of the Lender to
(i) commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the Laws of any such jurisdiction.

12.4
Venue. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note in any court referred to in Section 12.3 and the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.



14



--------------------------------------------------------------------------------




12.5
Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

12.6
Counterparts; Integration; Effectiveness. This Note and any amendments, waivers,
consents or supplements hereto may be executed in counterparts, each of which
shall constitute an original, but all taken together shall constitute a single
instrument. This Note constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all previous agreements and
understandings, oral or written, with respect thereto. Delivery of an executed
counterpart of a signature page to this Note by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Note.

12.7
Costs. The Borrower agrees to pay to the Lender the costs and expenses incurred
by the Lender, including legal fees, in connection with (a) preparation,
negotiation, and execution of this Note and any other documents executed in
connection herewith, (b) the transactions contemplated by this Note, including,
but not limited to amendments to this Note, and any other document executed in
connection herewith, (c) monitoring Lender's rights with respect to the
obligations under this Note and, if applicable, Lender's investment in the
Borrower, (d) enforcement or collection of this Note or any rights hereunder, in
each case, including reasonable attorneys’ fees, expenses, and court costs
through all appellate proceedings and (e) all other transactions, including
financing and the tender offer, contemplated by that certain Confidential
Non-Binding Term Sheet dated November 15, 2016 regardless of whether all or any
part of said term sheet has expired or been terminated. Notwithstanding the
foregoing, if FCC Approval (as defined in the Securities Purchase Agreement (the
"SPA") dated as of June 27, 2017 among an affiliate of the Lender and the
signatories party thereto), is obtained and the Purchaser (as defined in the
SPA) fails to consummate the transactions contemplated by the SPA, which will
result in affiliates of the Lender owning greater than 50% of the outstanding
shares of the Borrower following the consummation of the transactions
contemplated by the SPA, other than because of a material adverse effect on the
business, properties, assets, financial (and other) condition or results, of
operations of the Borrower or due to the failure of a Seller (as defined in the
SPA) to perform his, her or its obligations under the SPA, then the Borrower and
the Lender shall each be responsible for 50% of the amounts due under Section
12.7(e) of this Note.

12.8
Successors and Assigns; Participation.

(a) This Note may be assigned or transferred by the Lender to any Person. The
Borrower may not assign or transfer this Note or any of its rights hereunder
without the prior written consent of the Lender. This Note shall inure to the
benefit of, and be binding upon, the Borrower and the Lender's assigns.
(b) Lender may at any time, without the consent of, or notice to, the Borrower,
sell participations to any Person in all or a portion of Lender's rights and/or
obligations under this Note (including all or a portion of its the Loan owing to
it); provided that (i) Lender's obligations under this Note shall remain
unchanged, (ii) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Lender shall remain the
holder of this Note, and (iv) the Borrower shall continue to deal solely and
directly with Lender in connection with Lender's rights and obligations under
this Note.


15



--------------------------------------------------------------------------------




12.9
Waiver of Notice. The Borrower hereby waives demand for payment, presentment for
payment, protest, notice of payment, notice of dishonor, notice of nonpayment,
notice of acceleration of maturity and diligence in taking any action to collect
sums owing hereunder.

12.10
Interpretation. For purposes of this Note: (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits and Sections mean the Schedules, Exhibits and Sections of
this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

12.11
Amendments and Waivers. No term of this Note may be waived, modified or amended
except by an instrument in writing signed by all of the Parties hereto. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.

12.12
Headings. The headings of the various Sections and subsections herein are for
reference only and shall not define, modify, expand or limit any of the terms or
provisions hereof.

12.13
No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

12.14
Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

12.15
Further Assurances. The Parties irrevocably (i) consent to the transactions
contemplated hereby and (ii) shall sign (or cause to be signed) all further
documents, do (or cause to be done) all further acts, and provide all assurances
as may reasonably be necessary or desirable to give effect to the terms of this
Note.

12.16
Amended and Restated. This Note is given to increase and rearrange, and not
given in extinguishment of, the aggregate unpaid principal balance as of the
date hereof of that certain Secured Note dated December 23, 2016 in the original
principal amount of $1,000,000.00 (the "Original Note"). This Note is a
restatement of the Original Note in its entirety and, therefore, whenever the
terms, provisions, covenants and conditions of this Note conflict in any way
with the terms, provisions, covenants or conditions of said Original Note (or
any previous agreements



16



--------------------------------------------------------------------------------




modifying the Original Note), the terms, provisions, covenants and conditions of
this Note shall control and prevail. Any rights and privileges inuring to the
Borrower under the Original Note granted or contained in the Original Note are
hereby terminated.
12.17
Sharing Agreement. This Note is subject to the terms of a Sharing Agreement
dated as of the date hereof between the Lender and American Financial.



[SIGNATURE PAGE FOLLOWS]




17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
written above.




 
DTV AMERICA CORPORATION




 
By: /s/ Paul DeStefanis                                   
      Name: Paul DeSefanis
      Title: Chairman of the Board









Accepted:
 
CONTINENTAL GENERAL INSURANCE COMPANY


By:  Continental Insurance Group Ltd., on behalf of Continental General
Insurance Company as Manager under the Investment Management Agreement dated
January 1, 2017
 
 
By: /s/ David Watters
      Name: David Watters
      Title: Authorized Signatory
 





1    

